                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
DKK/ICR/FJN                                       271 Cadman Plaza East
F. #2021R00059                                    Brooklyn, New York 11201


                                                  April 27, 2021

By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Brendan Hunt,
                     21-CR-086 (PKC)

Dear Judge Chen:

               Pursuant to the Court’s request, attached please find the three meme exhibits
that the government sought to introduce at trial on April 27, 2021. The defendant objected to
their admission, and the Court ruled that the three meme exhibits would not be admitted into
evidence. The government is not filing the three exhibits publicly but will provide them to
the Court defense counsel via email.

                                                  Very truly yours,

                                                  MARK J. LESKO
                                                  Acting United States Attorney



                                           By:
                                                  Francisco J. Navarro
                                                  David K. Kessler
                                                  Ian C. Richardson
                                                  Assistant United States Attorneys
                                                  (718) 254-7000

cc:    Jan Rostal, Esq.
       Leticia Olivera, Esq.
       Clerk of the Court (PKC) (by ECF)
